DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities: “prompt A user” in line 4 should be “prompt a user”. 

Claim 20 objected to because of the following informalities: “prompt A user” in line 4 should be “prompt a user”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the claim recites the limitation “a second navigation application” in lines 2-3. However, parent claim 1 also recites “a second navigation application” in line 6. It is unclear if the “second navigation application” in claim 11 refers to the “second navigation application” in claim 1 or if it introduces another separate “second navigation application” that has not yet been claimed. For the purpose of examination, Examiner has adopted the understanding that the “a second navigation application” in claim 11, lines 2-3, refers to the “the second navigation application” previously recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20160097651 A1).

Regarding claim 1, Jung discloses a navigation method comprising: obtaining a navigation destination of a first navigation application of a mobile terminal; sending the navigation destination of the first navigation application to a vehicle-mounted device; and controlling a second navigation application of the vehicle-mounted device to navigate based on the navigation destination of the first navigation application (Jung, Page 8 Paragraphs 0119-0120 “the external device 100 may be connected to the image display apparatus 200 in a wired or wireless manner, to transmit an execution result ( e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path ( or a travel route) of the vehicle through an interface” AND Page 6-7 Paragraphs 0098-0100 “The electronic device 100 may transmit a driving path (travel route or route) along with the searched destination or waypoint to the image display apparatus within the vehicle” AND Page 10 Paragraphs 0153-0163 “Meanwhile, the selection of the location data using the second map screen in the electronic device 100 connected with the image display apparatus 200 may be carried out in various ways”) [electronic device 100 is mapped to mobile terminal, image display apparatus 200 is mapped to vehicle-mounted device].  

Regarding claim 2, Jung further discloses obtaining the navigation destination of the first navigation application of the mobile terminal comprises: detecting a trigger event from a navigation button of the first navigation application; and searching for address content from an active window of the mobile terminal, when the trigger event from the navigation button is detected, and setting the address content as the navigation destination of the first navigation application (Jung, Page 10 Paragraph 0154 “For example, the location data may be selected by inputting text information related to the specific location (e.g., a name, address or phone number of the specific location) using a search window output on the display of the electronic device 100” AND Fig. 7C (Element 730 – Destination button allows for searching of addresses by activating this function)).  

Regarding claim 3, Jung further discloses sending the navigation destination of the first navigation application to the vehicle-mounted device comprises: sending the navigation destination of the first navigation application, from the mobile terminal to the vehicle-mounted device through wireless transmission (Jung, Page 8 Paragraphs 0119-0120 “the external device 100 may be connected to the image display apparatus 200 in a wired or wireless manner, to transmit an execution result ( e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path ( or a travel route) of the vehicle through an interface”).  	

Regarding claim 4, Jung further discloses sending the navigation destination of the first navigation application to the vehicle-mounted device comprises: sending the navigation destination of the first navigation application, from the mobile terminal to a cloud server through wireless transmission; forwarding by the cloud server the navigation destination of the first navigation application to the vehicle-mounted device (Page 14 Paragraphs 0229-0230 “examples of the electronic device 100 may include cellular phones, smart phones… servers or PCs of service centers (not illustrated) and the like” AND Page 15 Paragraphs 0241-0243 “Each of the image display apparatus 200 and the accessed external device 100 may access a predetermined server (e.g., a relay server) by executing a map application”).  	

Regarding claim 10, Jung further discloses controlling the second navigation application of the vehicle-mounted device to navigate based on the navigation destination of the first navigation application comprises: displaying a pop-up window on a display of the vehicle-mounted device to prompt a user whether to navigate according to the navigation destination of the first navigation application, when the vehicle-mounted device receives the navigation destination of the first navigation application; and controlling the second navigation application to navigate based on the navigation destination of the first navigation application when a confirmation signal is received from the pop-up window (Jung, Page 12 Paragraphs 0185-0194 “In this manner, when a signal input through the electronic device 100 is received in the image display apparatus 200, the controller 212 may output a predetermined input window on the display unit 201 or output a voice message for requesting for the approval through the audio output unit 226, in order to receive the final approval from the driver… when the driver touches the ‘approve’ key output on the display unit 201, the controller 212 may generate road guide information indicating the determined geographical location 720c as “Destination” and output a vehicle travel route (driving path) corresponding to the generated road guide information on the display unit 201”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Zhang (CN 107885738 A).

Regarding claim 5, Jung does not teach sending the navigation destination of the first navigation application to the vehicle-mounted device comprises: detecting a distance between the mobile terminal and the vehicle-mounted device; and sending the navigation destination of the first navigation application from the mobile terminal to the vehicle-mounted device, when a distance between the mobile terminal and the vehicle-mounted device is less than a preset value. 
Zhang teaches sending the navigation destination of the first navigation application to the vehicle-mounted device comprises: detecting a distance between the mobile terminal and the vehicle-mounted device; and sending the navigation destination of the first navigation application from the mobile terminal to the vehicle-mounted device, when a distance between the mobile terminal and the vehicle-mounted device is less than a preset value (Zhang, Page 3 Paragraphs 5-6 “establishing a near field communication connection first and vehicle-mounted navigation equipment; through the first near field communication connection to obtain the data state information of vehicle navigation data, vehicle navigation data for planning the travel route, the data state information indicates the vehicle navigation data of version and/or completeness” AND Page 10 Paragraph 2 “Optionally, the mobile terminal can further according to the first near field communication signal (vehicle navigation device) of the received intensity, calculating the distance between the vehicle navigation device and the mobile terminal, and establishing a first near field communication with the vehicle-mounted navigation device when the distance is less than the threshold value”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jung with sending the navigation destination of the mobile terminal to the vehicle when the distance between the mobile terminal and the vehicle is less than a preset value of Zhang in order to transmit information to update the vehicle navigation when the user approaches the vehicle. When the mobile terminal is near the vehicle, it automatically transmits navigation updates to the vehicle. This enhances the convenience of the user as they no longer have to manually input the navigation information into the vehicle. As stated in Zhang, “the updating process is executed automatically by the mobile terminal and the vehicle-mounted navigation device, without user manual operation, improves the convenience and efficiency of the data update” (Zhang, Page 6 Paragraph 1). 

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Seong (KR 20130143327 A). 

	Regarding claim 6, Jung does not teach monitoring, by the vehicle-mounted device, whether a user is in proximity to a vehicle in which the vehicle-mounted device is installed; activating, by the vehicle-mounted device, designated function when the user is in proximity to the vehicle.
	Seong teaches monitoring, by the vehicle-mounted device, whether a user is in proximity to a vehicle in which the vehicle-mounted device is installed; activating, by the vehicle-mounted device, designated function when the user is in proximity to the vehicle (Seong, Page 5 Paragraph 1 “if the distance between the vehicle and the driver approaches the first range D1. The controller 160 outputs a control signal for the blower operation and the power window opening of the air conditioning apparatus”). 	
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jung with monitoring whether a user is in proximity to a vehicle and activating a vehicle designated function when the user is in proximity to the vehicle of Seong in order to activate the air conditioning and open the window when the user is close to the vehicle. When the vehicle is parked in a hot environment for a long time, it becomes uncomfortable for the user when he enters the vehicle. In order to alleviate this, the air conditioning is turned on and the windows are open when the user is near the vehicle, as taught by Seong. 

	Regarding claim 7, the combination of Jung and Seong, as applied to claim 6 above, teaches activating the designated function when the user is in proximity to the vehicle comprising:
turning on air-conditioning of the vehicle and opening windows of the vehicle (Seong, Page 5 Paragraph 1 “if the distance between the vehicle and the driver approaches the first range D1. The controller 160 outputs a control signal for the blower operation and the power window opening of the air conditioning apparatus”).  

	Regarding claim 8, the combination of Jung and Seong, as applied to claim 6 above, teaches monitoring whether the user is in proximity to the vehicle is executed according to sensing data of a sensor in a vehicle key of the vehicle (Seong, Pages 3-4 Paragraphs 6-1 “The wireless transmitter 120 is a wireless device carried by a driver, and may be any one of a remote keyless entry (RKE) system, a remote engine start system, a smart key… The distance measuring unit 130 is disposed at a predetermined position of the vehicle and receives a wireless signal transmitted from the wireless transmitter 120 carried by the driver through the wireless receiver 132,and measures the distance between the driver and the vehicle”).  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Seong, as applied to claim 6 above, and further in view of Kang (CN 108749767 A). 

	Regarding claim 9, the combination of Jung and Seong, as applied to claim 6 above, does not teach monitoring whether the user is in proximity to the vehicle comprises: determining whether the user is an owner of the vehicle according to a captured image; and determining, if the user is determined to be the owner of the vehicle, whether the owner of the vehicle is in proximity to the vehicle, by comparing a proportion of a human face in the captured image with a preset proportion. 

Kang teaches monitoring whether the user is in proximity to the vehicle comprises: determining whether the user is an owner of the vehicle according to a captured image; and determining, if the user is determined to be the owner of the vehicle, whether the owner of the vehicle is in proximity to the vehicle, by comparing a proportion of a human face in the captured image with a preset proportion (Kang, Claim 1 “A vehicle unlocking system for facial recognition, comprising: a camera configured to capture from the outside of the vehicle near the face information of the vehicle driver, a terminal server, configured to receive the camera captures face information; and judging whether the face information and the stored pre-set is matched to the face information in the terminal server”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Jung and Seong with monitoring whether the owner is in close proximity to the vehicle by comparing facial proportions of Kang in order to provide a convenient way to verify whether the proper user is close to the vehicle before allowing access to vehicle devices such as the vehicle-mounted device of Jung. The facial recognition system of Kang is able to recognize faces and verify whether it matches preset facial proportions. This allows the user to be able to unlock the vehicle and access devices such as the vehicle-mounted device just by being close to the vehicle, as taught by Kang. 
	
	Claims 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Leary (US 20200408531 A1). 
	
	Regarding claim 11, Jung teaches sending, by the vehicle-mounted device, a navigation destination of a second navigation application to the mobile terminal, when the vehicle-mounted device detects a designated event (Jung, Page 13 Paragraph 0217-0219 “when a line in a shape of 'O' is drawn on a specific location 810a of a map drawing output on the display unit 201 of the image display apparatus 200, information related to the drawn line is transmitted to the external device 100 and thus the line in the shape of 'O' is also drawn on the same location 81 Ob on the screen of the external device 100”).
	Jung does not teach determining, by the mobile terminal, whether a current location of the mobile terminal is same as the navigation destination of the second navigation application, when the navigation destination of the second navigation application is received; and controlling, by the mobile terminal, the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application.
	Leary teaches determining, by the mobile terminal, whether a current location of the mobile terminal is same as the navigation destination of the second navigation application, when the navigation destination of the second navigation application is received (Leary, Pages 8-9 Paragraphs 0090-0101 “FIG. 7A illustrates an example interface 700 indicating that the autonomous vehicle 102 has reached its pull-over location and providing wayfinding information to the user… The interface 700 can also include a map 704 depicting the pull-over location 706 where the autonomous vehicle 102 is parked, and a walking path 708 from the pull-over location 706 to the final destination 710” AND Page 11 Paragraphs 0119-0126 “which will signal to the autonomous vehicle 102 to finalize the trip and stop providing wayfinding information to the passenger 1010” AND Pages 12-13 Paragraphs 0137-0142 “generating (e.g., by the autonomous vehicle 102 and/or the remote computing system 150) wayfinding information to help the user navigate from the drop-off location to the final destination of the user”); and controlling, by the mobile terminal, the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Leary, Pages 8-9 Paragraphs 0090-0101 “FIG. 7A illustrates an example interface 700 indicating that the autonomous vehicle 102 has reached its pull-over location and providing wayfinding information to the user… The interface 700 can also include a map 704 depicting the pull-over location 706 where the autonomous vehicle 102 is parked, and a walking path 708 from the pull-over location 706 to the final destination 710” AND Page 11 Paragraphs 0119-0126 “which will signal to the autonomous vehicle 102 to finalize the trip and stop providing wayfinding information to the passenger 1010” AND Pages 12-13 Paragraphs 0137-0142 “generating (e.g., by the autonomous vehicle 102 and/or the remote computing system 150) wayfinding information to help the user navigate from the drop-off location to the final destination of the user”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jung with determining whether a current location of the mobile terminal is the same as the navigation destination of the second navigation application, and controlling the mobile terminal to navigate based on the destination of the second navigation application of Leary in order to navigate a user from a drop-off destination to a final location after a taxi ride. When the mobile terminal determines its location is not the same as the final destination of the second navigation application, it will receive wayfinding instructions after being dropped off. This assists the user to navigate to the final destination of the second navigation application. 

Regarding claim 12, the combination of Jung and Leary, as applied to claim 11 above, teaches the designated event comprises: a user account being logged out of the second navigation application of the vehicle-mounted device; and/or a current location of the vehicle-mounted device and the navigation destination of the second navigation application are different (Jung, Page 15-16 Paragraphs 0253-0255 “When the line output on the image display apparatus 200 according to the touch input is connected from a current location of the vehicle to a point corresponding to the specific location” AND Fig. 10B).  

Regarding claim 14, the combination of Jung and Leary, as applied to claim 11 above, teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: displaying a pop-up window on a display of the mobile terminal to prompt a user whether to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application; and controlling the first navigation application to navigate based on the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window (Leary, Page 8 Paragraph 0094 “In some cases, the user can select the notification 720 to launch an application (e.g., ridesharing application 172) on the client device 170 that can provide wayfinding information provided by the autonomous vehicle” AND Fig. 7B and 8).  

Regarding claim 16, Jung teaches sending, from a vehicle-mounted device, a navigation destination of a second navigation application of the vehicle-mounted device to a mobile terminal, when the vehicle-mounted device detects a designated event (Jung, Page 13 Paragraph 0217-0219 “when a line in a shape of 'O' is drawn on a specific location 810a of a map drawing output on the display unit 201 of the image display apparatus 200, information related to the drawn line is transmitted to the external device 100 and thus the line in the shape of 'O' is also drawn on the same location 81 Ob on the screen of the external device 100”).
	Jung does not teach determining, by the mobile terminal, whether a current location of the mobile terminal is same as the navigation destination of the second navigation application, when the navigation destination of the second navigation application is received; and controlling, by the mobile terminal, the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application.
	Leary teaches determining, by the mobile terminal, whether a current location of the mobile terminal is same as the navigation destination of the second navigation application, when the navigation destination of the second navigation application is received (Leary, Pages 8-9 Paragraphs 0090-0101 “FIG. 7A illustrates an example interface 700 indicating that the autonomous vehicle 102 has reached its pull-over location and providing wayfinding information to the user… The interface 700 can also include a map 704 depicting the pull-over location 706 where the autonomous vehicle 102 is parked, and a walking path 708 from the pull-over location 706 to the final destination 710” AND Page 11 Paragraphs 0119-0126 “which will signal to the autonomous vehicle 102 to finalize the trip and stop providing wayfinding information to the passenger 1010” AND Pages 12-13 Paragraphs 0137-0142 “generating (e.g., by the autonomous vehicle 102 and/or the remote computing system 150) wayfinding information to help the user navigate from the drop-off location to the final destination of the user”); and controlling, by the mobile terminal, the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Leary, Pages 8-9 Paragraphs 0090-0101 “FIG. 7A illustrates an example interface 700 indicating that the autonomous vehicle 102 has reached its pull-over location and providing wayfinding information to the user… The interface 700 can also include a map 704 depicting the pull-over location 706 where the autonomous vehicle 102 is parked, and a walking path 708 from the pull-over location 706 to the final destination 710” AND Page 11 Paragraphs 0119-0126 “which will signal to the autonomous vehicle 102 to finalize the trip and stop providing wayfinding information to the passenger 1010” AND Pages 12-13 Paragraphs 0137-0142 “generating (e.g., by the autonomous vehicle 102 and/or the remote computing system 150) wayfinding information to help the user navigate from the drop-off location to the final destination of the user”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jung with determining whether a current location of the mobile terminal is the same as the navigation destination of the second navigation application, and controlling the mobile terminal to navigate based on the destination of the second navigation application of Leary in order to navigate a user from a drop-off destination to a final location after a taxi ride. When the mobile terminal determines its location is not the same as the final destination of the second navigation application, it will receive wayfinding instructions after being dropped off. This assists the user to navigate to the final destination of the second navigation application.

Regarding claim 17, the combination of Jung and Leary, as applied to claim 16 above, teaches the designated event comprises: a user account being logged out of the second navigation application of the vehicle-mounted device; and/or a current location of the vehicle-mounted device and the navigation destination of the second navigation application are different (Jung, Page 15-16 Paragraphs 0253-0255 “When the line output on the image display apparatus 200 according to the touch input is connected from a current location of the vehicle to a point corresponding to the specific location” AND Fig. 10B).  

Regarding claim 19, the combination of Jung and Leary, as applied to claim 16 above, teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: displaying a pop-up window on a display of the mobile terminal to prompt a user whether to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application; and controlling the first navigation application to navigate based on the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window (Leary, Page 8 Paragraph 0094 “In some cases, the user can select the notification 720 to launch an application (e.g., ridesharing application 172) on the client device 170 that can provide wayfinding information provided by the autonomous vehicle” AND Fig. 7B and 8).  

	Claims 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Leary, as applied to claims 11 and 16 above, and further in view of Zhang 2 (CN 109298904 B).

	Regarding claim 13, the combination of Jung and Leary, as applied to claim 11 above, does not teach controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application; controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode when the distance is less than a preset value; and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode when the distance is greater than or equal to the preset value. 
Zhang 2 teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode when the distance is less than a preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode when the distance is greater than or equal to the preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Jung and Leary with calculating a distance between the mobile terminal and the destination of the second navigation application, and navigating based on walking mode when the distance is less than a threshold and navigating based on a smart navigation mode when the distance is greater than or equal to the threshold of Zhang 2 in order to facilitate generating routes when the user is close to their destination. Driving a car is limited to the streets, but for walking, there are much more options. When the user is close to their destination, a walking route can take the user to places where the car cannot. This improves the routing navigation system and generates much more options for the user. As stated in Zhang 2, “To facilitate target application establishing a navigation route according to the target position, the cloud server can be adjusted according to the distance between the current position and the target position, selecting the navigation type is the target application” (Zhang 2, Page 20, Paragraph 4). 

Regarding claim 15, the combination of Jung and Leary, as applied to claim 11 above, teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: displaying a pop-up window on a display of the mobile terminal to prompt A user whether to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Leary, Page 8 Paragraph 0094 “In some cases, the user can select the notification 720 to launch an application (e.g., ridesharing application 172) on the client device 170 that can provide wayfinding information provided by the autonomous vehicle” AND Fig. 7B and 8).
The combination of Jung and Leary does not teach calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window; controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode, when the distance is less than a preset value; and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode, when the distance is greater than or equal to the preset value.
Zhang 2 teaches calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 22-23 Paragraph 4-1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device, thereby determining the application executing in the target word triggering condition of the event associated with the target”); controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode, when the distance is less than a preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode, when the distance is greater than or equal to the preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Jung and Leary with calculating a distance between the mobile terminal and the destination of the second navigation application, and navigating based on walking mode when the distance is less than a threshold and navigating based on a smart navigation mode when the distance is greater than or equal to the threshold of Zhang 2 in order to facilitate generating routes when the user is close to their destination. Driving a car is limited to the streets, but for walking, there are much more options. When the user is close to their destination, a walking route can take the user to places where the car cannot. This improves the routing navigation system and generates much more options for the user. As stated in Zhang 2, “To facilitate target application establishing a navigation route according to the target position, the cloud server can be adjusted according to the distance between the current position and the target position, selecting the navigation type is the target application” (Zhang 2, Page 20, Paragraph 4). 

Regarding claim 18, the combination of Jung and Leary, as applied to claim 16 above, does not teach controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application; controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode when the distance is less than a preset value; and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode when the distance is greater than or equal to the preset value. 
Zhang 2 teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode when the distance is less than a preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode when the distance is greater than or equal to the preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Jung and Leary with calculating a distance between the mobile terminal and the destination of the second navigation application, and navigating based on walking mode when the distance is less than a threshold and navigating based on a smart navigation mode when the distance is greater than or equal to the threshold of Zhang 2 in order to facilitate generating routes when the user is close to their destination. Driving a car is limited to the streets, but for walking, there are much more options. When the user is close to their destination, a walking route can take the user to places where the car cannot. This improves the routing navigation system and generates much more options for the user. As stated in Zhang 2, “To facilitate target application establishing a navigation route according to the target position, the cloud server can be adjusted according to the distance between the current position and the target position, selecting the navigation type is the target application” (Zhang 2, Page 20, Paragraph 4). 

Regarding claim 20, the combination of Jung and Leary, as applied to claim 16 above, teaches controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application comprises: displaying a pop-up window on a display of the mobile terminal to prompt A user whether to navigate based on the navigation destination of the second navigation application, when the current location of the mobile terminal is different from the navigation destination of the second navigation application (Leary, Page 8 Paragraph 0094 “In some cases, the user can select the notification 720 to launch an application (e.g., ridesharing application 172) on the client device 170 that can provide wayfinding information provided by the autonomous vehicle” AND Fig. 7B and 8).
The combination of Jung and Leary does not teach calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window; controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode, when the distance is less than a preset value; and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode, when the distance is greater than or equal to the preset value.
Zhang 2 teaches calculating a distance between the current location of the mobile terminal and the navigation destination of the second navigation application, when a confirmation signal is received from the pop-up window (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 22-23 Paragraph 4-1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device, thereby determining the application executing in the target word triggering condition of the event associated with the target”); controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a walking navigation mode, when the distance is less than a preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”); and controlling the first navigation application of the mobile terminal to navigate based on the navigation destination of the second navigation application in a smart navigation mode, when the distance is greater than or equal to the preset value (Zhang 2, Pages 20-21 Paragraphs 5-1 “when the distance is greater than the preset distance threshold, selecting driving navigation is the target application, when the distance is less than the predetermined distance threshold, selecting walking navigation is the target application” AND Page 23 Paragraph 1 “Further, the vehicular device can be sent to the cloud server driving navigation route, for the cloud server, when receiving the vehicular device transmits driving navigation route, may determine the terminal connected with the vehicular device”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Jung and Leary with calculating a distance between the mobile terminal and the destination of the second navigation application, and navigating based on walking mode when the distance is less than a threshold and navigating based on a smart navigation mode when the distance is greater than or equal to the threshold of Zhang 2 in order to facilitate generating routes when the user is close to their destination. Driving a car is limited to the streets, but for walking, there are much more options. When the user is close to their destination, a walking route can take the user to places where the car cannot. This improves the routing navigation system and generates much more options for the user. As stated in Zhang 2, “To facilitate target application establishing a navigation route according to the target position, the cloud server can be adjusted according to the distance between the current position and the target position, selecting the navigation type is the target application” (Zhang 2, Page 20, Paragraph 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/121,584 , Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669